DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 75-98 (Group 9) in the reply filed on October 19, 2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 75-79, 88 and 91 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Harrison et al. in U.S. Patent Publication 2010/0114806 (see IDS filed Mar 25, 2021).
	Regarding claim 75, Harrison et al. teaches:

	a data collection band circuit structured to determine at least one collection parameter for at least one of the plurality of sensors from which to process output data (see “sensor interface 15 to the condition-based monitoring system 10…interpret an output from the system…”, [0019]-[0020], Fig. 2);
	and a machine learning data analysis circuit structured to receive output data from the at least one of the plurality of sensors and learn received output data patterns indicative of a state (see “The signal processor 17 broadly comprises a learning classifier system 19…learning classifier system 19 uses pattern recognition and data-mining techniques to determine an optimal subset of the set of signals for best indicating the engine state…machine learning…”, [0023]-[0025]; [0027]), 
	wherein the data collection band circuit alters the at least one collection parameter for the at least one of the plurality of sensors based on one or more of the learned received output data patterns and the state (see “The signal processor conditions and shapes at least some of the received signals…fuzzy adaptive resonance theory neural network is adapted to receive at least some of the conditioned and shaped signals, and to detect and classify a state of the machine based upon the received conditioned and shaped signals, and upon a predetermined ontology of machine states, diagnostics, and prognostics”, [0009]-[0010]; [0027]).
	Regarding claim 76, Harrison et al. teaches wherein the state corresponds to an outcome relating to a machine in the environment (see “…diagnostic and prognostic 
	Regarding claim 77, Harrison et al. teaches wherein the state corresponds to an anticipated outcome relating to a machine in the environment (see “genetic algorithm tool…and a fitness function is based upon the ability to provide a correct system state…”, [0025] the fitness function is understood to indicate an anticipated outcome).
	Regarding claim 78, Harrison et al. teaches wherein the state corresponds to an an outcome relating to a process in the environment (see “calculate a posteriori probabilities of the need for engine maintenance (block 123) based upon the input states 28 and recorded probabilities of service requirements given a current state of the engine”, [0029] engine maintenance is understood to be a process in the environment).
	Regarding claim 79, Harrison et al. teaches wherein the state corresponds to an an anticipated outcome relating to a process in the environment (see “calculate a posteriori probabilities of the need for engine maintenance (block 123) based upon the input states 28 and recorded probabilities of service requirements given a current state of the engine…ProbabilityOf…predictions…”, [0029] the probability of needed maintenance is understood to represent the anticipated outcome).
	Regarding claim 88, Harrison et al. teaches wherein the machine learning data analysis circuit is structured to learn received output data patterns based on the state (see “…use heuristics and information learned relating to the engine class as a whole…”, [0025]; “comparing the current input with knowledge previously learned by the neural network…based upon learned clustering of engine state…”, [0028]-[0029]).
	Regarding claim 91, Harrison et al. teaches:
	a plurality of sensors (see “a plurality of sensors”, [0009]; [0019], [0022]-[0023]; 13 and 14 in Fig. 2) communicatively coupled to a controller (see “sensor interface 15 to the condition-based monitoring system 10”, [0019], Fig. 2), the controller comprising:
	a data collection band circuit structured to determine at least one subset of the plurality of sensors from which to process output data (see “sensor interface 15 to the condition-based monitoring system 10…interpret an output from the system…”, [0019]-[0020], Fig. 2); 
	and a machine learning data analysis circuit structured to receive output data from the at least one subset of the plurality of sensors and learn received output data patterns indicative of a state (see “The signal processor 17 broadly comprises a learning classifier system 19…learning classifier system 19 uses pattern recognition and data-mining techniques to determine an optimal subset of the set of signals for best indicating the engine state…machine learning…”, [0023]-[0025]; [0027]), 
	wherein the data collection band circuit alters an aspect of the at least one subset of the plurality of sensors based on one or more of the learned received output data patterns and the state (see “The signal processor conditions and shapes at least some of the received signals…fuzzy adaptive resonance theory neural network is adapted to receive at least some of the conditioned and shaped signals, and to detect and classify a state of the machine based upon the received conditioned and shaped signals, and upon a predetermined ontology of machine states, diagnostics, and prognostics”, [0009]-[0010]; [0027]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 82-84 and 95-97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. in U.S. Patent Publication 2010/0114806 as applied to claim 75 above, and further in view of Hilemon et al. in U.S. Patent Publication 20160048110.
	Regarding claim 82, Harrison et al. teaches the claim limitations as indicated above. Harrison et al. differs from the claimed invention in that it is silent regarding the collection parameter is a timing parameter.
	Hilemon et al. teaches “adaptive and state driven data collection for use in predictive machinery maintenance” ([0001]; [0004]) and “Adaptive and state driven data collection techniques enable the collection device 500 to adapt how, when, and what data to collect, based on at least one of (a) the state of the machine being monitored, (b) timing information such as a schedule, and (c) external inputs from other devices and systems” ([0030] timing parameter, emphasis added). Hilemon et al. establishes that timing parameter is a data collection parameter used in diagnosing and monitoring machinery.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the data collection parameters taught in Hilemon et al. in the machinery monitoring techniques of Harrison et al. with a reasonable expectation that it would facilitate improving the diagnostic and prognostic outputs indicative of the status of the machine in Harrison et al., thereby increasing the accuracy and efficiency of the indicated machine health.
	Regarding claim 83, Harrison et al. teaches the claim limitations as indicated above. Harrison et al. differs from the claimed invention in that it is silent regarding the collection parameter relates to a frequency range.
	Hilemon et al. teaches “adaptive and state driven data collection for use in predictive machinery maintenance” ([0001]; [0004]) and “Adaptive and state driven data collection techniques enable the collection device 500 to adapt how, when, and what data to collect, based on at least one of (a) the state of the machine being monitored, (b) timing information such as a schedule, and (c) external inputs from other devices and systems” ([0030] timing parameter), wherein Hilemon et al. provides an example of data collection parameters such that “launch a higher resolution spectrum to differentiate between 2xRPM and 2xline frequency…” ([0071]-[0072] a frequency range). Hilemon et al. establishes that timing parameter is a data collection parameter used in diagnosing and monitoring machinery.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the data collection parameters taught in Hilemon et al. in the machinery monitoring techniques of Harrison et al. with a reasonable expectation that it would facilitate improving the diagnostic and prognostic outputs indicative of the status of the machine in Harrison et al., thereby increasing the accuracy and efficiency of the indicated machine health.
	Regarding claim 84, Harrison et al. teaches the claim limitations as indicated above. Further, Harrison et al. teaches a sensor suite comprising a plurality of sensors known to yield optimal capabilities ([0022]). Harrison et al. differs from the claimed invention in that it is silent regarding the collection parameter relates to granularity of the collection of sensor data.
	Hilemon et al. teaches “adaptive and state driven data collection for use in predictive machinery maintenance” ([0001]; [0004]) and “Adaptive and state driven data collection techniques enable the collection device 500 to adapt how, when, and what data to collect, based on at least one of (a) the state of the machine being monitored, (b) timing information such as a schedule, and (c) external inputs from other devices and systems” ([0030] timing parameter), wherein Hilemon et al. teaches the Engineer “predefines during the setup process an additional set of data collection parameters for data to be collected if alerts occur on the standard data. The data collector device 500 acquires the additional data” ([0070] collecting an additional set of data is understood to be relates to granularity of the collection). Hilemon et al. establishes that a granularity of a data collection parameter used in diagnosing and monitoring machinery.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the data collection parameters taught in Hilemon et al. in the machinery monitoring techniques of Harrison et al. with a reasonable expectation that it would facilitate improving the diagnostic and prognostic outputs indicative of the status of the machine in Harrison et al., thereby increasing the accuracy and efficiency of the indicated machine health.
	Regarding claim 95, Harrison et al. teaches the claim limitations as indicated above. Harrison et al. differs from the claimed invention in that it is silent regarding wherein the aspect that the data collection band circuit alters is a timing parameter.
	Hilemon et al. teaches “adaptive and state driven data collection for use in predictive machinery maintenance” ([0001]; [0004]) and “Adaptive and state driven data collection techniques enable the collection device 500 to adapt how, when, and what data to collect, based on at least one of (a) the state of the machine being monitored, (b) timing information such as a schedule, and (c) external inputs from other devices and systems” ([0030] timing parameter, emphasis added). Hilemon et al. establishes that timing parameter is a data collection parameter used in diagnosing and monitoring machinery.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the data collection parameters taught in Hilemon et al. in the machinery monitoring techniques of Harrison et al. with a reasonable expectation that it would facilitate improving the diagnostic and prognostic outputs indicative of the status of the machine in Harrison et al., thereby increasing the accuracy and efficiency of the indicated machine health.
	Regarding claim 96, Harrison et al. teaches the claim limitations as indicated above. Harrison et al. differs from the claimed invention in that it is silent regarding wherein the aspect that the data collection band circuit alters relates to a frequency range.
	Hilemon et al. teaches “adaptive and state driven data collection for use in predictive machinery maintenance” ([0001]; [0004]) and “Adaptive and state driven data collection techniques enable the collection device 500 to adapt how, when, and what data to collect, based on at least one of (a) the state of the machine being monitored, (b) timing information such as a schedule, and (c) external inputs from other devices and systems” ([0030] timing parameter), wherein Hilemon et al. provides an example of data collection parameters such that “launch a higher resolution spectrum to differentiate between 2xRPM and 2xline frequency…” ([0071]-[0072] a frequency range). Hilemon et al. establishes that timing parameter is a data collection parameter used in diagnosing and monitoring machinery.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the data collection parameters taught in Hilemon et al. in the machinery monitoring techniques of Harrison et al. with a reasonable expectation that it would facilitate improving the diagnostic and prognostic outputs indicative of the status of the machine in Harrison et al., thereby increasing the accuracy and efficiency of the indicated machine health.
	Regarding claim 97, Harrison et al. teaches the claim limitations as indicated above. Further, Harrison et al. teaches a sensor suite comprising a plurality of sensors known to yield optimal capabilities ([0022]). Harrison et al. differs from the claimed invention in that it is silent regarding wherein the aspect that the data collection band circuit alters relates to a granularity of collection of sensor data.
	Hilemon et al. teaches “adaptive and state driven data collection for use in predictive machinery maintenance” ([0001]; [0004]) and “Adaptive and state driven data collection techniques enable the collection device 500 to adapt how, when, and what data to collect, based on at least one of (a) the state of the machine being monitored, (b) timing information such as a schedule, and (c) external inputs from other devices and systems” ([0030] timing parameter), wherein Hilemon et al. teaches the Engineer “predefines during the setup process an additional set of data collection parameters for data to be collected if alerts occur on the standard data. The data collector device 500 acquires the additional data” ([0070] collecting an additional set of data is understood to be relates to granularity of the collection). Hilemon et al. establishes that a granularity of a data collection parameter used in diagnosing and monitoring machinery.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the data collection parameters taught in Hilemon et al. in the machinery monitoring techniques of Harrison et al. with a reasonable expectation that it would facilitate improving the diagnostic and prognostic outputs indicative of the status of the machine in Harrison et al., thereby increasing the accuracy and efficiency of the indicated machine health.
Claims 80-81, 85-87, 89-90, 92-94 and 98 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mehta et al. in U.S. Patent 10,409,926 teaches monitoring machines and predicting operational behavior of the machines (column 1 lines 16-18).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MISCHITA L HENSON/Primary Examiner, Art Unit 2865